NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 16-2213
                                     ______________

                              DAVID WILLIAM COLVIN,
                                            Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                                ______________

               APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                               (D.C. No. 2-15-cv-00515)
                      District Judge: Hon. Donetta W. Ambrose
                                   ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 13, 2017
                                   ______________

           Before: SMITH, Chief Judge, JORDAN and SHWARTZ, Circuit Judges.

                                 (Filed: January 18, 2017)

                                     ______________

                                        OPINION*
                                     ______________

SHWARTZ, Circuit Judge.


       David William Colvin appeals from the order of the District Court affirming the

       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
decision of the Administrative Law Judge (“ALJ”) denying his application for disability

insurance benefits (“DIBs”). For the reasons set forth herein, we will affirm.

                                              I

       Colvin filed an application for DIBs, alleging that a cervical neck fusion, lower

lumbar stenosis, and brain tinnitus prevented him from working. At a hearing before the

ALJ, Colvin testified that his ailments caused him to suffer from neck pain, migraines,

mobility issues, and strength depletion. Despite these maladies, Colvin testified that he

was able to perform light housework, take care of himself, drive, go out alone, pay bills,

count change, and handle personal finances.

       In addition to Colvin’s testimony, the ALJ considered various medical records and

the testimony of a vocational expert. The records show, among other things, that during

several examinations, Colvin was in no apparent distress, had normal neurologic

function, only minimal physiologic limitations on his range of motion, full motor

strength, and symmetric reflexes. The records also include two conflicting functional

capacity assessments. Dr. Anthony Ricci, Colvin’s treating physician, reported that

Colvin was permanently disabled and only capable of occasionally lifting or carrying two

and half pounds, standing and or walking for three hours during an eight-hour workday,

and sitting about three hours during an eight-hour workday. Dr. Paul Reardon, a state

agency consultant who did not personally examine Colvin but reviewed his records,

found that Colvin was not disabled and was capable of occasionally lifting or carrying 20

pounds, standing and or walking for four hours in an eight-hour workday, and sitting for

about six hours in an eight-hour workday. A vocational expert testified that Colvin

                                              2
retains the residual functional capacity to perform sedentary work and is capable of

performing several jobs that exist in significant numbers in the national economy.

       Based on this evidence, the ALJ concluded that Colvin had several severe

impairments,1 including degenerative disc disease with bilateral radiculopathy, hip

bursitis, fibromyalgia, hypertension, and brain tinnitus, but that his “statements

concerning the intensity, persistence and limiting effects of [his] symptoms are not

entirely credible,” App. 19-20, and his treatment history was not commensurate with a

condition of the severity which he alleged. The ALJ further determined that Colvin

retained the capacity to work, that jobs exist that he can perform, and, accordingly, that

he was not entitled to DIBs. The District Court affirmed. Colvin appeals.

                                             II2

       We exercise plenary review over the ALJ’s determination of legal issues, Chandler

v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011), and review the ALJ’s factual

findings and final determination under the deferential “substantial evidence” standard, 42

U.S.C. § 405(g); Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir.

2005) (internal quotation marks and citation omitted). It is “more than a mere scintilla

but may be somewhat less than a preponderance of the evidence.” Id. (internal quotation

       1
          A “severe impairment” is demonstrated by showing “any impairment or
combination of impairments which significantly limits [a claimant’s] physical or mental
ability to do basic work activities.” 20 C.F.R. § 404.1520.
        2
          The District Court had jurisdiction under 42 U.S.C. § 405(g). We have
jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g).
                                              3
marks and citation omitted). If, upon review of the record as a whole, Schaudeck, 181
F.3d at 431, we determine that the ALJ’s findings are supported by substantial evidence,

we are bound by those findings even if we would have decided the inquiry differently,

Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

                                            III

       We conclude that substantial evidence supports the ALJ’s determination that

Colvin was not disabled. The record shows, among other things, that, despite his various

medical problems, Colvin is capable of performing light housework, taking care of

himself, driving, going out alone, handling personal finances, occasionally lifting or

carrying 20 pounds, standing and or walking for four hours in an eight-hour workday,

sitting for about six hours in an eight-hour workday, and that he could perform sedentary

jobs that exist in significant numbers in the national economy, Thus, substantial evidence

supports the ALJ’s findings.

       Colvin’s argument that the ALJ failed to consider the opinion of Dr. Ricci,

Colvin’s treating physician who determined that Colvin was “permanently disabled,” and

improperly afforded greater weight to the opinion of Dr. Reardon, the state consultant

who reviewed the record and found that Colvin did not have functional limitations that

precluded him from working, is unavailing. While “[t]reating physicians’ reports should

be accorded great weight,” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999), “the

opinion of a treating physician does not bind the ALJ on the issue of functional capacity,”

Brown v. Astrue, 649 F.3d 193, 196 n.2 (3d Cir. 2011); see also Adorno v. Shalala, 40
F.3d 43, 47-48 (3d Cir. 1994) (recognizing that a “statement by a plaintiff’s treating

                                             4
physician supporting an assertion that [plaintiff] is disabled or unable to work is not

dispositive of the issue” (internal quotation marks and citations omitted)). Instead, the

ALJ may assign a treating physician’s opinion more or less weight depending upon the

extent to which the physician’s assessment is supported by the record. Plummer, 186
F.3d at 429. Here, the ALJ reviewed Colvin’s medical records and the opinions of

physicians and acted within her discretion to assign less weight to Dr. Ricci’s opinion

because: (1) Dr. Ricci’s permanent disability diagnosis was set forth in a checkbox form

unaccompanied by any explanation, which we have held to be “weak evidence at best,”

Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993); and (2) Dr. Ricci’s opinion was

not supported by the medical records, which actually showed that, during several

examinations conducted by both Ricci and other physicians Colvin was in no apparent

distress and had only minimal physiologic limitations on range of motion, normal

neurologic function, full motor strength, and symmetric reflexes. Therefore, the ALJ did

not err in according Dr. Ricci’s opinion less weight.

                                             IV

       For the foregoing reasons, we will affirm the order of the District Court.




                                              5